Notice of Allowability
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Mavrody (Fig. 16), US 2014/0289668, teaches a punch-hole screen display method, comprising:
-acquiring, by a terminal, a display mode switching instruction, wherein the terminal comprises a punch-hole screen having a display area (e.g., User can switch between visible mode, in which the virtual bezel 24 at top is shown as shown in step 1 of Fig. 16, and a hidden mode, in which the top virtual bezel 24 is hidden as shown in step 2 of Fig. 16; par. 0067) and a hole region disposed in the display area for light to enter (e.g., Hole 28 is disposed in upper virtual bezel 24.  The hole may be for a camera, which by definition allows light to enter; par. 0039);
(e.g., Visible mode or hidden mode; par. 0067), wherein the display mode defines a target screen area and a display manner of the target screen area in a bright screen state (e.g., In an active state, visible mode shows the virtual bezel, while the hidden mode hides it.  The top virtual bezel 24 is considered a “target screen area”; par. 0067), and the target screen area is a display zone associated with the hole region in the display area (e.g., Top virtual bezel has an opening 28; par. 0039); and 
-displaying, by the terminal, the target screen area in the display manner (e.g., In hidden mode, image is depicted in top virtual bezel; par. 0067).

Chi (Fig. 1), US 2019/0188445, further teaches illuminance sensors disposed in the display area for light to enter (e.g., Illuminance sensors 117a and 117b; par. 0033).  In the combined invention, the top virtual bezel of Mavrody would have two holes for illuminance sensors in addition to the camera.  The claim limitation “two hole regions disposed in the display area” would therefore be achieved. 

Mavrody, Chi, nor the remaining prior art, either alone or in combination, teaches wherein the target screen area reflects information value of preset information and a length of the target screen area is dynamically adjusted according to changes in the preset information.   

(Fig. 6, shown below), US 2018/0348881, teaches the concept of a clock region within a target area of a display device being dynamically adjusted based on the receipt of notifications (e.g., Clock area 51a gets smaller when new notifications are received.  This allows new notification icons to fit into the target area; par. 0190).  However, the clock area 51a of Chung cannot be construed to be a “target screen area” that is “associated with the at least two hole-regions in the display area,” as claim 1 requires.  Rather, the “target screen area” of Chung is the entire region shown in Fig. 6 of which clock area 51 is a part.  Because only the clock area 51 decreases in size and not the whole target region, Chung does not meet the limitations of claim 1.  
				
    PNG
    media_image1.png
    468
    327
    media_image1.png
    Greyscale

Another close reference, Bergman (Figs. 2A-C), US 2010/0235732, teaches a notification bar whose width expands upon the user expanding the area.  In other words, the notification bar’s width in Bergman does not expand dynamically.  
Claims 2-8 are allowed because they depend on claim 1. 
Regarding Claims 9 and 17, the limitations are similar to those found in claim 1.  Claims 10-16 and 18-20 are allowed because they depend on claims 9 and 17, respectively. 

				   	        Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 27, 2021